Citation Nr: 0638354	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for eczema of the 
hands, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case returns to the Board following remands to the RO in 
March 2005 and January 2006.


FINDING OF FACT

The most recent VA dermatology examination is negative for 
any skin rash; previous examinations do not find extensive 
lesions or marked disfigurement, and the diagnosed eczema is 
described as intermittent, with treatment involving the use 
of topical ammonium lactate 12% lotion only.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for eczema of the hands have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7806 (2006); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's eczema of the hands is currently rated as 10 
percent disabling under Diagnostic Code (Code) 7806, eczema.  
38 C.F.R. § 4.118.  During the pendency of the veteran's 
appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes during the course of a claim or appeal, 
the version most favorable to the veteran will apply, as 
permitted by any stated effective dates of the applicable 
regulations.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  In this case, 
prior to August 30, 2002, the Board may apply only the 
previous version of the rating criteria.  As of August 30, 
2002, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO, in its August 2005 supplemental 
statement of the case,  considered the old and new versions 
of the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Under the previous rating criteria, a 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is in order for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118 (2002).  

Under the amended rating criteria, Code 7806 evaluates 
disability for dermatitis or eczema.  A 10 percent evaluation 
is in order when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118 (2006).     

In this case, the Board finds that the overall disability 
picture does not more nearly approximate the criteria for a 
rating greater than 10 percent under either version of the 
rating schedule.  38 C.F.R. § 4.7.  During a June 2006 VA 
examination, the examiner found that the veteran had no signs 
of eczema at the time.  Although the examiner noted skin 
thinning with hyperpigmentation, he found no active rash on 
either the flexor or the palmar aspect of either hand.  
Similarly, previous examinations in January 2001 and April 
2002 do not find extensive lesions or marked disfigurement.  
VA examination reports indicate a history of intermittent, 
rather than constant, eczema with redness and itching.  The 
June 2006 examination report indicated that the veteran has 
been using ammonium lactate 12% lotion twice per day and had 
not suffered from eczema in a while.  There is no evidence or 
allegation of systemic therapy.  Therefore, the Board finds 
that, under either version of the rating criteria, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for eczema of the hands.  38 C.F.R. § 
4.3.




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
June 2001, May 2002, and April 2005 as well as information 
provided in the January 2005 statement of the case and 
September 2006 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the January 2005 statement of the 
case and September 2006 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 2002 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letter dated April 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal by 
letter dated May 2006 and again in the September 2006 
supplemental statement of the case.  The Board further finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided lay evidence in the form of his own 
written statements.  By correspondence dated December 2003, 
the veteran indicated he had no further evidence relevant to 
his claim.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Entitlement to an increased evaluation for eczema of the 
hands greater than 10 percent is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


